Citation Nr: 9921545	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for the cause of the veteran's 
death and eligibility for dependents' educational assistance 
under 38 U.S.C.A. Chapter 35.  

In September 1998, the Board remanded this case for additional 
development.  Since the appellant did not respond to the RO's 
request for information, however, the Board has decided the case 
based on the evidence previously submitted.  

It appears that the appellant may also be claiming compensation 
benefits under 38 U.S.C.A. § 1151 on the basis that the veteran's 
death was the result of treatment by a VA medical facility.  This 
matter is referred to the RO for appropriate action, including 
clarification of the appellant's claim.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death nor 
did he die from a service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 lacks legal entitlement 
under the law providing for educational assistance pursuant to 
38 U.S.C.A. Chapter 35.  38 U.S.C.A. §§ 3501, 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death.  

At the outset, the Board finds that the appellant has not 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  A well-grounded claim must be accompanied 
by supportive evidence which must justify a belief by a fair and 
impartial individual that the claim is plausible.  Magana v. 
Brown, 7 Vet. App. 224, 227 (1994), citing Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  "To be well grounded, a claim 'need 
not be conclusive,'. . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  A claim which is not well 
grounded precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Where the determinative issue, as in this appeal, involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  An 
appellant who is without medical training is not capable of 
testifying as to matters involving medical causation, such as the 
cause of a veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  If an appellant fails to submit evidence in support 
of a plausible claim, VA is under no duty to assist in the 
development of the claim.  Grottveit at 93. 

The veteran died on October [redacted], 1996, at the age of 79.  An 
autopsy was not performed.  At the time of his death, the veteran 
was service connected for an anxiety reaction, at an evaluation 
of 50 percent, and for residuals of hemorrhoidectomy, at a 
noncompensable evaluation, for a combined rating of 50 percent.  
The death certificate reported the immediate cause of death as 
colon cancer, but did not list any underlying causes or other 
significant conditions contributing to death but not resulting in 
the underlying cause.  

The appellant, who is the veteran's widow, contends that her 
husband's death was a result of his underlying neuropsychiatric 
condition, exacerbated by an episode of lithium toxicity due to 
improper monitoring by VA.  This, in turn, resulted in behavioral 
problems, leading to his being identified as a difficult patient 
who was not amenable to medical treatment.  She has alleged that 
he should have undergone surgery and that the continual focus of 
the VA medical staff on his behavioral problems caused them to 
avoid surgical intervention.  This delay in proper treatment, she 
maintains, contributed to his death.  It is also contended that 
the service-connected psychoneurosis prevented the veteran from 
acting in a manner that would have allowed successful treatment 
of his cancer and that his rectal colon was related to his 
service-connected residuals of hemorrhoidectomy.

The service medical records indicate that the veteran was treated 
for gastritis in December 1943.  He was hospitalized on several 
occasions from May 1944 to May 1945 for complaints primarily of 
headaches and additionally for nervousness.  During this time he 
was noted to have gastric hyperacidity in February 1944 and mild 
internal hemorrhoids in April 1945.  The final diagnosis was 
anxiety tension state, moderately severe, and he was discharged 
from service by reason of this disability.  A May 1945 
Certificate of Disability for Discharge stated that the usual 
restrictions and regimentation of the Army had aggravated the 
headaches and emotional instability which had existed in a 
moderately severe, neurotic personality prior to induction.  
Service medical records are devoid of any indications of colon 
cancer.

The diagnosis of anxiety reaction or anxiety neurosis was 
continued on examination and treatment records from 1954 to 1970.  
Service and VA medical records prior to 1996 disclosed no 
evidence of colon cancer or any other type of carcinoma.  The 
veteran had been noted to have hemorrhoids, for which he 
underwent hemorrhoidectomy after service in July 1964 with no 
complications.  

The sole reference to colon cancer appears in a Miami VA Medical 
Center discharge summary, reflecting treatment in June 1996.  
There was a past medical history of chronic back pain and a 
recent diagnosis of adenocarcinoma of the rectum.  The veteran 
had initially been admitted to Florida Medical Center, a private 
hospital, with the complaint of a large quantity of bright red 
blood per rectum on one occasion.  There he underwent 
colonoscopy, which revealed a large friable bleeding mass.  A 
biopsy was positive for adenocarcinoma.  He also had five other 
polyps, all positive by examination.  He was then referred to the 
VA Medical Center for evaluation by Alpha Surgery and Radiation 
Oncology.  He was subsequently discharged from the initial 
admission with plans to follow up for preoperative planning.  On 
the day of readmission, he was evaluated by Alpha Surgery; he 
appeared confused and lethargic and was noted to have in his 
possession Percocet, which he had been taking for his back pain.  
He was admitted for management.  Following testing, physicians 
recommended preoperative chemotherapy and concurrent radiation 
therapy.  Because of the veteran's age, mental status, and 
lability of mood, chemotherapy was begun on a weekly basis, 
rather than with a five-day induction course.  During 
hospitalization, he was also evaluated by a psychiatrist.  He 
appeared to be well controlled with Haldol.  His lability of mood 
had improved and he appeared to be coping well, but did not want 
to remain in the hospital for his treatments.  At the time of 
discharge he was in stable condition, alert and oriented, and 
ambulating without assistance.  He was discharged to the extended 
care unit to continue treatment for his carcinoma.  The primary 
diagnosis was rectal carcinoma, and secondary diagnoses of 
bipolar disease, hypertension and chronic renal insufficiency 
were entered.

An August 1996 letter from Kurien Jacob, M.D., a private 
internist and cardiologist, noted that the veteran had severe 
heart disease and inoperable rectal cancer.  

VA regulations provide that to establish service connection for 
the cause of the veteran's death, the evidence must show that a 
service-connected disorder either caused or contributed 
substantially or materially to cause death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports, if available.  
38 C.F.R. § 3.312(a) (1998).  

In general, the death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A service-
connected disability is considered the principal or primary cause 
of death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related to it.  38 C.F.R. § 3.312(b).  

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).  Credible evidence as to 
causation requires competent medical evidence.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

A review of the records does not support the appellant's 
contentions.  After careful evaluation, the Board finds that the 
appellant's claim is not substantiated by competent medical 
evidence that the fatal carcinoma was related to service or to a 
service-connected disability or that the veteran's service-
connected neuropsychiatric disorder meets the required criteria 
for a contributory cause of death.  38 C.F.R. § 3.312(c).  

Colon carcinoma was not shown in service or for more than fifty 
years after service discharge.  Thus, the disease that caused the 
veteran's death did not have its onset in service and was not 
manifested to a degree of ten percent within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Moreover, there is no 
competent medical evidence or opinion relating the veteran's 
carcinoma to his service-connected postoperative hemorrhoids.  
38 C.F.R. § 3.310 (1998).

The appellant's primary contention is that the veteran's service-
connected psychoneurosis, reflected by behavior problems, led to 
inadequate treatment, notably a delay in surgery, for his 
carcinoma, which resulted in his death.  For this claim to 
prevail, she would have to show that surgery was a viable option 
for the veteran and that the service-connected neuropsychiatric 
disorder actually prevented physicians from operating, resulting 
in acceleration of death; or, she would have to show by competent 
medical evidence that the neuropsychiatric disorder itself, not 
merely a delay in operative treatment, either contributed to 
death, combined to cause death, aided in the production of death, 
or accelerated death by affecting a vital organ.  38 C.F.R. 
§ 3.312(c).  Although he was treated for psychiatric symptoms 
while being treated for his carcinoma in the VA hospital in June 
1996, there is nothing in the hospital report which would 
indicate any significant delay in treatment of the carcinoma 
because of symptoms of the service-connected psychoneurosis.  The 
appellant has provided no evidence to support her claim that the 
service-connected psychiatric disorder played any substantial or 
material part in the veteran's death or that it had any material 
influence in accelerating death.  Accordingly, the Board finds 
that her claim is not well grounded and must be denied.  

In light of the appellant's inability to meet the initial burden 
of the adjudication process regarding her claim seeking service 
connection for the cause of the veteran's death, the Board 
concludes that she has not been prejudiced by the decision on 
such issue herein.  In assuming that the claim was well grounded, 
the RO accorded the claimant greater consideration than her claim 
in fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Board further finds that the 
RO has advised the appellant of the evidence necessary to 
establish a well-grounded claim and that the appellant has not 
indicated the existence of any unobtained post-service medical 
evidence that would well ground her claim.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  She did not respond with the authorizations 
necessary for the RO to obtain private treatment records and, 
further, did not allege that those records, in addition to 
showing treatment of the veteran, contain competent medical 
opinion supporting her allegations that the service-connected 
psychiatric disorder materially contributed to his death.

II.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A.  Chapter 35 

A program of education or special restorative training under 
Chapter 35 of Title 38, United States Code, may be authorized for 
a surviving spouse and/or child of a veteran who died of a 
service-connected disability or a veteran who died while having a 
disability evaluated as total and permanent in nature resulting 
from a service-connected disability arising out of active 
military, naval or air service.  38 U.S.C.A. § 3501 (West 1991); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1998).  

The Board has found that the veteran did not die of a service-
connected disability, nor was he rated as permanently and totally 
disabled during his lifetime due to a service-connected 
disability.  Thus, there is no entitlement to education benefits 
under Chapter 35 of Title 38.  The appellant's claim fails 
because of absence of legal merit or lack of entitlement under 
the law and is denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the veteran's 
death, the appeal is denied.  

Entitlement to Dependent's Educational Assistance under Chapter 
35 is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



